DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction of 2-1-21 has been withdrawn.  All claims have been examined on the merits.
Specification
The disclosure is objected to because of the following informalities: the invention is totally unclear as to the measurement of the downward force of the conditioner.  The specification and claims recite that at P1 a conditioner presses down with a force on a pad to condition the pad. Then the conditioner moves to position 2, P2 and presses down on measurement tool 19 to determine downward force of conditioner, and that controller 20 can adjust the pressure. Also, if the measured force is out of range of acceptable values then the controller calibrates the force of conditioner to a target force.  This makes no sense.  First of all, when the conditioner is pressing down on pad during conditioning, the controller must be assigning a specified force, so therefore the controller knows the downward force because it is not arbitrary when the conditioner is conditioning the pad.  Secondly, when the conditioner goes to the home position, P2 and presses against measurement tool, how can it be known if that force is the same as when conditioning the pad? Why is it even measuring a force at this point?  The conditioning is already done.  The forces would be known and controlled by controller 20 which can also ‘adjust the force’ therefore the force is already known so why the need for measurement tool, that doesn’t even measure the force during the conditioning step?  Also the term ‘calibrate’ seems to be a misnomer since nothing is actually being calibrated. The term should be ‘adjusted.’  There is no calibration since there is no comparison of forces.  If the invention and claims are trying to monitor the downward force of conditioner as indicated by the controller and the monitoring is done by comparing a downward force value of the controller 20 with the measurement tool value, then that is not clearly described by the specification or the claims. It seems as though the measurement tool is being used to check if the force issued by controller is equal to what the measurement tool displays.  And if the controller pressure force is different to the actual value measured then calibration is done.  This is not what is being described or claimed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16,21-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are totally unclear as to the measurement of the downward force of the conditioner.  The specification and claims recite that at P1 a conditioner presses down with a force on a pad to condition the pad. Then the conditioner moves to position 2, P2 and presses down on measurement tool 19 to determine downward force of conditioner, and that controller 20 can adjust the pressure. Also, if the measured force is out of range of acceptable values then the controller calibrates the force of conditioner to a target force.  This makes no sense.  First of all, when the conditioner is pressing down on pad during conditioning, the controller must be assigning a specified force, so therefore the controller knows the downward force because it is not arbitrary when the conditioner is conditioning the pad.  Secondly, when the conditioner goes to the home position, P2 and presses against measurement tool, how can it be known if that force is the same as when conditioning the pad? Why is it even measuring a force at this point?  The conditioning is already done.  The forces would be known and controlled by controller 20 which can also ‘adjust the force’ therefore the force is already known so why the need for measurement tool, that doesn’t even measure the force during the conditioning step?  Also the term ‘calibrate’ seems to be a misnomer since nothing is actually being calibrated. The term should be ‘adjusted.’  There is no calibration since there is no comparison of forces.  If the invention and claims are trying to monitor the downward force of conditioner as indicated by the controller and the monitoring is done by comparing a downward force value of the controller 20 with the measurement tool value, then that is not clearly described by the specification or the claims. It seems as though the measurement tool is being used to check if the force issued by controller is equal to what the measurement tool displays.  And if the controller pressure force is different to the actual value measured then calibration is done.  This is not what is being described or claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,8,11,16,21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the term ‘beneath’ is relative and indefinite. The term ‘away’ is also indefinite as to what defines ‘away.’
Claim 3, How does the controller ‘calibrate’ the force of conditioner?  Conditioning is done at a separate step than the measuring force step.  How are the forces the same? Doesn’t the controller apply a specified force to conditioner?  When conditioner is moved to measurement tool how is the same force applied?  Is the same as when conditioning? This is totally unclear.  Is the controller actually being calibrated by comparing force values of controller with measured force values?
Claim 8, the ring doesn’t form the holes.  The ring is formed with holes.
Claim 11, it is unclear what is meant by the ring edges that are adjacent the pad are curved.  Are they only curved when ‘near the pad?’ Or are they always curved?
Claim 16, the term ‘beneath’ is relative and indefinite. The term ‘away’ is also indefinite as to what defines ‘away.’ How does the controller ‘calibrate’ the force of conditioner?  Conditioning is done at a separate step than the measuring force step.  How are the forces the same? Doesn’t the controller apply a specified force to conditioner?  When conditioner is moved to measurement tool how is the same force applied?  Is the same as when conditioning? This is totally unclear.  Is the controller actually being calibrated by comparing force values of controller with measured force values?
	Claim 21, How does the controller ‘calibrate’ the force of conditioner?  Conditioning is done at a separate step than the measuring force step.  How are the forces the same? Doesn’t the controller apply a specified force to conditioner?  When conditioner is moved to measurement tool how is the same force applied?  Is the same as when conditioning? This is totally unclear.  Is the controller actually being calibrated by comparing force values of controller with measured force values?
Claim 23, the ring doesn’t ‘form’ the holes, the ring is ‘formed’ with holes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7,16, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Tobin-6517414.
Tobin discloses claim 1. (Original) A chemical mechanical polishing apparatus, comprising: a polishing pad 120 provided in a processing chamber 82 for polishing a wafer 10 placed on a polishing surface of the polishing pad 120; a pad conditioner 130/322 (Fig 8) configured to condition the polishing surface 120; a measurement tool 310/308 provided in the processing chamber 82 and configured to measure downward force of the pad conditioner (col 11, line 55); and a controller 330 coupled to the pad conditioner 130/322 and the measurement tool 310, and configured to adjust the downward force of the pad conditioner in response to an input from the measurement tool (col 11, line 63-col 12, line 16).  
2. (Previously Presented) The chemical mechanical polishing apparatus as claimed in claim 1, wherein the measurement tool 310/308 is disposed beneath the pad conditioner at a home position away from the polishing pad (see Fig 8, it is horizontally below conditioner 322 and away from pad 120).  
3. (Previously Presented) The chemical mechanical polishing apparatus as claimed in claim 1, wherein the measurement tool 310/308 includes a pressure transducer 308 in conjunction with 310 configured to measure the downward force of the pad conditioner and provide an electric signal related to an amount of the downward force to the controller (col 11, line 65 inputs =signals).  
4. (Original) The chemical mechanical polishing apparatus as claimed in claim 3, wherein the measurement tool 310/308 further includes a frame 309 configured to receive the pressure transducer 308 and 310 therein to prevent the pressure transducer from being exposed to environment in the chemical mechanical polishing apparatus (Fig 8).  
5. (Original) The chemical mechanical polishing apparatus as claimed in claim 4, wherein the measurement tool 310/308 further includes a button 311 exposed from the frame 309 (vertically moveable via 304 to be pressed by the pad conditioner 322/133 and a spring 306 connecting the button 311 (bottom) to the pressure transducer 308 indirectly via 309.  
7. (Original) The chemical mechanical polishing apparatus as claimed in claim 4, wherein an airflow channel (between 309 and 311 at the top of frame) is provided in the frame and capable to direct gas (air) to pass through the pressure transducer (Fig 8).  
16. (Previously Presented) A chemical mechanical polishing apparatus, comprising: a polishing pad 120 having a polishing surface; a polishing head 180 with a configured to hold a wafer 10 in contact with the polishing surface; a pad conditioner 130/322 configured to condition the polishing surface; a measurement tool 310/308 disposed beneath the pad conditioner (Fig 8) at a home position away from the polishing pad and configured to measure downward force of the pad conditioner (col 11, line 55-col 12, line 16); and a controller 330 coupled to the pad conditioner and the measurement tool, and configured to calibrate/adjust the downward force of the pad conditioner when a difference between the downward force measured by the measurement tool and a predetermined downward force exceeds a range of acceptable values (col 11, line 63-col 12, line 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin’414 in view of Boyd-6845778.
	Tobin discloses the claimed invention, as detailed above, but does not disclose the frame being having a protective coating.
	However, Boyd teaches a component of a CMP apparatus for cleaning substrate containing a frame 154 with a transducer 136 wherein the frame has a protective coating layer 150 (Figs 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the frame of Tobin with a protective layer, as taught by Boyd, in order to protect components of frame from machining fluids and from wear and corrosion.

Claims 8-11,23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin’414 in view of Chandrasekaran-2007/0049179.
	Tobin discloses the claimed invention, as detailed above, but does not disclose the retaining ring having holes/being porous wherein the holes are connected to channels to exhaust the holes/channels. However, Chandrasekaran teaches a CMP apparatus with a polishing head for polishing a wafer against a pad, wherein the head has a retaining ring 633b having holes 671 facing the pad 340, having an exhaust/evacuation system via rotation that connects holes 671 via fluid channel 660b/672, wherein edges of ring are curved.
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Tobin with a retaining ring having holes/porosity connected to a fluid channel for evacuation of materials, as taught by Chandrasekaran, in order to prevent build-up of slurry and debris while polishing wafer for more uniform polishing. 
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin’414 in view of Ahn-6402598.
	Tobin discloses the claimed invention but does not disclose a stage with a washing unit. However,  Ahn teaches a polishing head stage/washing unit having inner nozzles 2311 and outer nozzles 237 arranged around the unit for cleaning head, wafer and ring. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the polishing apparatus of Tobin with a polishing head stage/washing unit, as taught by Ahn, in order to thoroughly clean the head, wafer and/or retaining ring to wash off the chemicals, slurry and debris to prevent corrosion.  Ahn teaches the head rotating relative to nozzles. However, to rotate the first or second nozzles would have been an obvious design choice since rotating either the head or nozzles relative to one another would produce cleaned components and rotating either would perform equally well.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of either detecting conditioning force or washing polishing head with nozzles.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
June 5, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723